Motion granted, without costs. Decision dated January 26, 1970 (33 A D 2d 962) amended to provide “ Judgment and orders reversed, on the law, without costs; motion granted and a new trial ordered, limited to the issue of the reasonable good faith of the settlement entered into between plaintiff and its employee.” Order entered April 21, 1970 resettled to provide “ Ordered that the judgment and orders be and hereby are reversed on the law, without costs; motion granted and a new trial ordered, limited to the issue of the reasonable good faith of the settlement entered into between plaintiff and its employee. The findings of fact below have been affirmed.” Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur.